Citation Nr: 1731584	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 2000 to September 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that continued the Veteran's 20 percent evaluation for her right ankle disability and granted service connection for a left ankle disability.  The Veteran submitted a Notice of Disagreement with respect to both her right and left ankle in January 2012.  A Statement of the Case was issued dated August 2013 that addressed only the right ankle disability.  The Veteran filed a Substantive Appeal in September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is necessary to further adjudicate the issues on appeal.  In the Veteran's Substantive Appeal, she endorsed worsening symptoms attributed to her right ankle.  She attested to changes in the condition over her ankle since her initial claim.  In February 2016, VA medical center records indicate that a fall aggravated her right ankle disability.  The Veteran's last VA examination to assess her right ankle was in October 2011.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Furthermore, the Veteran listed her left ankle disability on her Notice of Disagreement, but a Statement of the Case was not issued with respect to that issue.  As such, remand is necessary for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's right ankle disability since June 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Then, an SOC on the issue of entitlement to an initial evaluation in excess of 10 percent for a left ankle disability should be issued to the Veteran and her representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's right ankle disability.  The examiner should review the entire claims file, with particular attention to any lay statements as to symptoms.  The examiner should advance an opinion as to current extent and severity of the Veteran's symptoms.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to an evaluation in excess of 20 percent for a right ankle disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

